[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                             _______________                  FEBRUARY 14, 2002
                                                              THOMAS K. KAHN
                                 No. 99-14563                      CLERK
                              _______________
                      D.C. Docket No. 98-02383-CV-T-25E


JAMES JOHNSON,

                                                         Plaintiff-Appellant,

                                      versus

K MART CORPORATION,

                                                         Defendant-Appellee.

                                _______________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                               _______________
                              (February 14, 2002)

Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON,
Circuit Judges.

BY THE COURT:

      In view of Kmart Corporation’s filing of a Chapter 11 bankruptcy petition,

and in compliance with 11 U.S.C. § 362(a)(1), no decision will be rendered in this
case until the bankruptcy court grants relief from the automatic stay or the stay

lapses. See Ellison v. Northwest Engineering Company, 707 F.2d 1310 (11th Cir.

1983).

      The parties are directed to inform the Court when the bankruptcy court

grants relief from the automatic stay or the stay lapses.